Citation Nr: 1114910	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  06-00 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for a claimed cardiac disorder, to include pericarditis.  



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1993 to September 1997 and from January 2003 to February 26, 2004.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the RO.  

The Board, inter alia, remanded the case to the RO (via the Appeals Management Center (AMC), in Washington, D.C.) for additional development of the record in December 2008.  



FINDING OF FACT
 
The Veteran is shown as likely as not to have developed pericarditis that was due to a viral infection that began in service and was productive residual disablement.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by the residuals of pericarditis is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (2000)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in July 2004, March 2005, December 2006, December 2007, and February 2009.  In the December 2006, December 2007, and February 2009 letters, the Veteran was notified of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The appeal was readjudicated in March 2010.  As this course of action has corrected any initial notice errors, there is no prejudice to the Veteran.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  Additionally, the Veteran was afforded a VA examination that was fully adequate for the purpose of ascertaining the etiology question raised by the issue on appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Also of record and considered in connection with the appeal are written statements submitted by the Veteran and his representative on his behalf.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that may be deemed to have reasonably affected the fairness of this adjudication.  


Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board is aware that lay statements may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In Barr v. Nicholson, 21 Vet. App. at 308-09, the Court, in regard to varicose veins, indicated that lay evidence was to be considered competent with regard to a disease with "unique and readily identifiable features" that was "capable of lay observation."  

That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

Moreover, the Board must consider the weight of the lay statement, particularly if such statement is a mere conclusory generalized lay statement.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

The Veteran contends that he currently suffers from chest pain that is due to an episode of pericarditis that was treated within two weeks of discharge from active service.  

In this regard, the service treatment records are negative for findings of or treatment for a cardiac disorder, to include pericarditis.  

However, during service, a September 2003 post-deployment questionnaire indicated that the Veteran reported having symptoms of chest pain or pressure, dizziness, fainting, light headedness, difficulty breathing, and still feeling tired after sleeping during his deployment.  He also checked-the box for "health got worse" during his deployment, but indicated that, in general, his health was "good."  The Board notes that the Veteran was treated for sleep apnea and narcolepsy in service.  

Significantly, a February 2004 chest x-ray series performed in conjunction with a QTC examination, reflected findings of normal soft tissues and osseous structures, lungs satisfactorily expanded and clear, sharp costophrenic angles, and normal cardiomediastinal silhouette.  The radiologist noted an impression of "normal chest."  

However, on March 8, 2004, less than two weeks after separation from service, the private treatment records showed that the Veteran was diagnosed with and treated for pericarditis.  The treatment records indicated that he was admitted with intermittent stabbing chest pain of four days duration and discomfort that was not associated with activity.  No arrhythmias were noted, but an electrocardiogram (EKG) showed  a blunted heart rate response to exercise due to beta blockade, and there were no EKG changes to indicate ischemia.  

A private physician noted that the Veteran had no prior history of heart disease and had presented with four days of a febrile illness and generalized myalgias and pleuritic sounding chest.  The physician noted nonspecific EKG abnormalities, and an old inferior myocardial infarction could not be ruled out.  The physician noted no arrhythmias.  

The physician opined that the Veteran's condition represented an acute viral syndrome with probable viral pericarditis and did not represent an acute coronary syndrome.  

Generally, the VA treatment records, dated from June 2004 to March 2007, are negative for findings of current cardiac pathology.  

However, a VA treatment record, dated in June 2004, indicated that cardiology was consulted because of a history of pericarditis.  A physician's assistant noted a history of treatment for pericarditis in March 2004 and added that the Veteran recovered from an episode of acute pericarditis presumably viral in nature with what appeared to be no long term sequelae.  

The physician's assistant reassured that the Veteran that he had a normal healthy heart and that no further cardiac intervention was necessary at the time.  The physician's assistant added that, because there was a slight increased risk of recurrence in patients who had one episode of pericarditis, the possibility of a return of pericarditis was real and should be dealt with.  

A subsequent addendum to the June 2004 record showed that the Veteran complained of difficulty breathing during the day and was receiving ongoing treatment for sleep apnea.  An EKG performed at that time revealed a normal study with no evidence of pericardial effusion or pericardial constrictive physiology.  

A May 2006 VA treatment record showed findings of no evidence for coronary artery disease.  The treating practitioner noted that the Veteran did have an acute viral pericarditis in 2004 that was treated and was without evidence for constriction or compromised LVEF.  

Finally, in conjunction with the current appeal, the Veteran underwent a VA heart examination in April 2009.  Here, the examiner noted that there was no related medical documentation regarding any pericarditis or cardiac or heart related condition in the service treatment records.  

The examiner discussed the Veteran's post-service private treatment for an episode of mild pericarditis, which resolved promptly with treatment with non-steroidal anti-inflammatory drugs (NSAIDs), along with various VA cardiology evaluations.  

In this regard, the examiner indicated that the Veteran had a normal stress test after being treated for pericarditis and currently was on no cardioactive medications besides 600 milligrams of ibuprofen.  

The examiner added that, because there was a slight increased risk of recurrence of pericarditis, the possibility of a return of chest pain and pericarditis was real and should be dealt with empirically if that should develop with NSAIDs.  

On physical examination, the examiner observed regular heart rate, and blood pressure of 126 over 84, with clear chest, normal carotids without bruits, and normal heart examination without murmur, gallop, or rub.  

The examiner noted ankles showed no edema and no jugular venous distention.  The Veteran had a normal EKG, and the examiner indicated that EKG from March 2004 showed normal sinus rhythm with normal ST-T waves, and minimal J point elevation in V4 consistent with early repolarization.  

The examiner noted there was no history of trauma to the heart, cardiac neoplasm, of myocardial infarction, congestive heart disease, rheumatic heart disease, hypertensive heart disease, syphilitic heart disease, endocarditis, pericarditis, syncope, fatigue, angina, dizziness or dyspnea.  

The Veteran was described as moderately obese in no apparent distress and showed no signs of peripheral edema.  Neurological examination was normal in all respects, and there was no evidence of neuropathy.  Stress testing performed in 2004 was negative, and EKG showed a LVEF of 55 percent.  The chest views, performed in November 2008, revealed no active disease.  The recent chest X-ray studies showed no active disease.  

The examiner indicated that the EKG performed in conjunction with the examination was within normal limits and unremarkable, and the heart size was observed to be normal.  

The examiner reported that the Veteran had recovered from an episode of acute pericarditis, presumably viral in nature, with what appeared to be no long term sequelae.  

The Veteran had a repeat echocardiogram at VA that showed normal cardiac chamber sizes, no regional wall motion abnormalities, LVEF of 55%, and intrinsically normal cardiac valves.  The examiner noted that there was normal diastolic function; PA systolic pressure was 20 mmHg, indicating normal right heart pressures, and there was no pericardial effusion or pericardial constricted physiology, and the study was completely normal.  

The examiner opined that the Veteran had complete recovery from an episode of pericarditis with no sequelae, and the Veteran was reassured that he had a normal, healthy heart, and no further cardiac interventions were necessary.  

The Veteran was diagnosed with a history of mild pericarditis which resolved promptly with treatment with NSAIDs, which the examiner determined to be an entirely unrelated to service.  

The examiner noted that there was no known residuals/sequelae/deficits secondary to the remote single episode of mild pericarditis.  The examiner indicated that there was no objective evidence for any functional limitations related to the claimed cardiac disorder and concluded that the Veteran currently had no heart or cardiac disability.  

The examiner noted that, overall, there was no evidence in the claims file, service treatment records, or review of the whole case, that any of the Veteran's history of pericarditis was in any way caused by, incurred in, aggravated, or permanently worsened by his military service beyond its normal course with its post-active duty onset.  

The examiner based this opinion on the fact that service treatment records were silent regarding any pericarditis or any cardiac related issues.  The examiner opined that the pericarditis most likely would have happened even without military service and thus was entirely unrelated to service.  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110.  

Thus, if the medical evidence does not establish a current disability upon which to predicate a grant of service connection, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.  

Additionally, Gilpin held that the requirement there be a current disability is satisfied when the disability was shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  

The Board recognizes that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The Board finds that the April 2009 VA examiner's opinion constitutes probative evidence as to the current medical question.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

The Board notes that, when the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  

However, the Board also acknowledges that the Veteran's representative, in a March 2011 Informal Hearing Presentation, challenged the adequacy of the April 2009 examination, taking issue with the fact that the examination contained "numerous inconsistencies."  

The representative in particular noted that the examiner concluded that the Veteran's pericarditis "less likely as not had its onset during service" and restated the facts while failing to say whether anything in service could have caused the pericarditis that occurred a month after separation.  

In addition, the representative argued that, if it was determined that the Veteran no longer suffers from pericarditis, the Board should consider the April 2009 examiner's statement that there is a real possibility of a return of chest pain as a result of pericarditis.  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 2002) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the Veteran.  See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

In making such a determination, the Board must consider the provisions of 38 U.S.C.A. § 5107(b), as to whether there is such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.  

Based on a careful review of the entire record, the Board finds the evidence to be in relative equipoise in showing that, as likely as not, the Veteran developed pericarditis due to a viral infection that was incurred in his period of active service completed less than one week before he became symptomatic and represented a disease process that could recur and produce chronic chest pain.    

In resolving all reasonable doubt in the Veteran's favor, service connection for the residuals of pericarditis is warranted.  



ORDER

Service connection for the residuals of pericarditis is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  

Department of Veterans Affairs


